DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

Response to Arguments
Applicant’s arguments, see remarks, filed 05/05/2022, with respect to claims 1, 13 and 19 have been fully considered and are persuasive.  The rejection of claims 1-38 has been withdrawn. 

Allowable Subject Matter
Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, The prior art teaches an integrated circuit, configured to drive a display panel, comprising: 
at least one input pad, configured to receive an image data signal via a conductive wire; 
a source driving circuit, coupled to the at least one input pad to receive the image data signal, and processing the image data signal to generate output data to drive the display panel; and 
an anti-interference circuit, coupled to the at least one input pad to detect whether or not an interference event occurs to the image data signal of the conductive wire, wherein the anti-interference circuit comprises a variable capacitor, and the anti-interference circuit is configured to adjust the variable capacitance from a normal capacitance value to at least one anti-interference capacitance value when the interference event occurs and maintain the variable capacitance at the normal capacitance value when the interference event does not occur.
However, the prior art, alone or in an obvious combination, does not disclose the above limitations wherein the variable capacitor is directly connected to the conductive wire, the variable capacitor provides a variable capacitance for the image data signal to the conductive wire through the at least one input pad. 
The similar limitation is embodied in the corresponding method of independent claim 13 and the similar device of independent claim 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625